                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


NICHOLAS J. STEINKE,

                        Plaintiff,

               v.                                            Case No. 21-cv-0696-bhl

AMBER AGUILERA, et al,

                        Defendants.


                                      SCREENING ORDER


       Plaintiff Nicholas J. Steinke, who is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants violated his civil rights at the Kenosha County Jail and the

Kenosha County Detention Center. This matter comes before the Court on Steinke’s motion for

leave to proceed without prepaying the full filing fee, “motion to obtain and secure video

evidence,” and to screen his amended complaint.

                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE

       Steinke has requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Steinke has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial

partial filing fee of $11.21. Steinke’s motion for leave to proceed without prepaying the filing fee

will be granted.




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 1 of 11 Document 7
                                  SCREENING OF THE COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain

statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be

at least sufficient to provide notice to each defendant of what he or she is accused of doing, as well

as when and where the alleged actions or inactions occurred, and the nature and extent of any

damage or injury the actions or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 2 of 11 Document 7
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Steinke was an inmate at the Kenosha County Jail (“the jail”) from April 16, 2021 to April

24, 2021. Dkt. No. 6 at 1-3. He was then transferred to Kenosha County Detention Center (“the

detention center”) and released from custody on June 17, 2021. Id. at 3-6. Steinke names as

defendants 22 specifically identified individuals and a number of unidentified “John and Jane Doe”

defendants, most of whom appear to have worked at the jail or the detention center. Id. His

individually named defendants include David Beth, the Kenosha County sheriff.

       Steinke alleges that he injured his lower back, knees, right forearm, and left leg during a

work-related accident shortly before his incarceration and could not lift any more than five pounds

or stand for long periods of time. Id. at 1. He arrived at the jail on April 16, 2021 and told “John

Doe COs” about his injury. Id. at 1-2. They stated that it was “duly noted” and then placed him

in a cold holding cell with concrete floors for over five hours without something to sit on, causing

pain. Id.

       Later that same day, Nurse Aguilera conducted his “intake screening.” Id. Steinke told

her about his pain/injury and asked for the following medical accommodations: something to sit

on (such as a blanket, a donut, or a double mattress), a back brace, and a knee brace. Id. Aguilera

stated that the institution did not allow her to order the accommodations he requested; and she only

ordered ibuprofen. Id. Steinke explains later in the complaint that an “NP” (a nurse practitioner)

is the appropriate medical professional who is responsible for authorizing the medical

accommodations he requested.        Id. Aguilera stated that she would make a notation of his

pain/injuries and requests for medical accommodations and would “put him in to see the nurse.”




            Case 2:21-cv-00696-BHL Filed 07/27/21 Page 3 of 11 Document 7
Id.   Tammy Witt then saw Steinke and discussed his medical condition and the medical

accommodations he requested. Id. Witt denied his requests for medical accommodation stating,

“well we wouldn’t do that [because] we don’t want inmates to be too comfortable or they’d never

leave.” Id. Steinke then told “every John Doe Nurse and John Doe CO” of his pain and no one

resolved the issue. Id. Steinke was in constant pain during this time. Id.

       On April 21, 2021, Nurse Tyce examined Steinke and she, like Aguilera, ordered

Ibuprofen.   Id.   Tyce also stated, as Aguilera had, that she could not order the medical

accommodations he requested and that he would “have to speak with NP.” Id. at 2-3. She also

entered an order for Steinke to see an NP. Id. Later that day, Steinke told Sgt. Carvello about his

pain/injury and requests for medical accommodations. Id. at 3. Sgt. Carvello also did not resolve

the issue. Id.

       A few days later, Steinke transferred to the detention center. Id. Steinke states that Sgt.

Reinersman dismissed his inmate complaint at the detention center even though “he had no clue

what was going on at the other facility.” Id. Steinke states that Sgt. Carvello should have handled

his inmate complaint. Id.

       On or around May 1, 2021, Steinke told two “John Doe Psychs” about his pain/injuries and

requests for medical accommodations. Id. They said they would “document it” and contact the

Health Services Unit (HSU) to make sure it was taken care of. Id. On or around May 3, 2021,

Sgt. Reinersman acknowledged that Steinke appeared to be in pain, but he stated that he could not

do anything because HSU handled medical issues. Id. Around that same time, Steinke also told

CO Bedford, CO Schultz, Lt. Gray, and “every CO [he’d] seen” about his pain/injuries and request

for medical accommodations but none of them resolved the issue. Id.




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 4 of 11 Document 7
        On May 5, 2021, Nurse Schlosser ordered an ice pack and gave Steinke stretches for his

pain. Id. Schlosser also stated that she could not order the medical accommodations Steinke

requested; that an NP would have to do that. Id. at 3-4. On May 14, 2021, John Doe Nurse ordered

a muscle rub and also told him that only an NP could order the medical accommodations he

requested. Id. at 4. On May 20, 2021, Steinke saw an NP, who ordered a prescription strength

muscle relaxer; this individual would not order the medical accommodations he requested. Id. On

May 23, 2021, a nurse admitted that they were understaffed and only two nurses were working

that shift. Id.

        On June 4, 2021, Dr. Salam Syed examined Steinke and took him off of the prescription

strength muscle relaxer “without ever viewing his medical records.” Id. Instead, Dr. Syed ordered

Tylenol and told Steinke to continue doing his stretches. Id.

        On June 10, 2021, Steinke had a seizure. Id. CO Barvuso called HSU, who responded that

no one could go down to see Steinke that day. Id. Steinke then asked for ice and Barvuso called

HSU again. Id. at 4-5. Aguilera responded that Steinke could not have ice, but he would be seen

“first thing in the morning.” Id. at 5. Over the next 3-4 days, Steinke told the following individuals

about his seizure related injuries: CO Grimms, CO Christensen, CO Dean, CO Gonzoles, CO

Wilks, CO Quintana, CO Engrish, CO Brown, CO Smith and CO Hicks. Id. All of these

individuals had body-cameras that captured the conversation and they all indicated that Steinke

would soon be examined by HSU. Id. Steinke states that he was never seen by HSU for his

seizure-related injuries. Id.

        For relief, Steinke seeks monetary damages. Id. at 6. He also asks the Court to “obtain

and secure video evidence” from the correctional officers’ body-cameras at the detention center.

Dkt. No. 5.




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 5 of 11 Document 7
                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

       Steinke does not explain whether he was a pretrial detainee or a convicted prisoner while

incarcerated at the jail and the detention center. If he was a pretrial detainee, his rights arise out

of the Fourteenth Amendment’s Due Process Clause; if he was a convicted prisoner, his rights

arise out of the Eighth Amendment. See Miranda v. Cnty. of Lake, 900 F.3d 335, 350-51 (7th Cir.

2018) (explaining that an objective reasonableness standard applies to claims brought by pretrial

detainees while a deliberate indifference standard applies to claims brough by prisoners). The

Court need not determine, at this stage of the litigation, whether Steinke was a pretrial detainee or

a convicted prisoner. Instead, it will analyze his claim under the less stringent Fourteenth

Amendment standard and will give the parties the opportunity to file appropriate motions, if it is

later determined that the Eighth Amendment should apply instead.

       To state a claim under the Fourteenth Amendment, Steinke must allege facts from which

the Court can infer that: (1) he had an objectively serious medical condition; and (2) the

defendants’ response to the medical condition was objectively unreasonable. Williams v. Ortiz,

937 F.3d 936, 942–43 (7th Cir. 2019). With respect to the second prong, Steinke must allege that

the defendants acted “purposefully, knowingly, or perhaps even recklessly” when considering the

consequences of his conduct. Id. (quoting Miranda v. County of Lake, 900 F.3d 335, 353 (7th Cir.

2018)). Negligence or gross negligence does not meet this standard. McCann v. Ogle Cty., 909




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 6 of 11 Document 7
F.3d 881, 886 (7th Cir. 2018). “This standard requires courts to focus on the totality of facts and

circumstances faced by the individual alleged to have provided inadequate medical care and to

gauge objectively—without regard to any subjective belief held by the individual—whether the

response was reasonable.” Williams, 937 F.3d at 942–43 (quoting McCann, 909 F.3d at 886).

       Steinke states that he had significant and prolonged pain/injuries from a work-related

accident. For purposes of screening his complaint, this allegation is sufficient to support the

existence of an objectively serious medical condition. But, with respect to the second element,

Steinke’s amended complaint only identifies two individuals, Tammy Witt (at the jail) and Dr.

Salam Syed (at the detention facility), who could plausibly be determined to have responded

unreasonably to his pain/injuries. Steinke alleges that Witt denied him medical care stating, “we

don’t want inmates to be too comfortable or they’d never leave.” And he alleges that Dr. Syed

took him off of a prescription strength muscle relaxer “without ever viewing his medical records.”

Accepting these allegations as true, as the Court must at this stage, they are sufficient to imply that

Witt and Dr. Syed failed to seriously consider and attempt to address his medical issues.         The

Court will allow Steinke to proceed past screening with his claims against these two defendants.

       Steinke’s allegations against the remaining defendants are another matter. Even accepting

his allegations as true, his claims boil down to complaints that he told these numerous persons

about his problems, but they failed to resolve his issues to Steinke’s satisfaction. As the Seventh

Circuit has explained, however, “[the plaintiff’s] view that everyone who knows about a prisoner’s

problem must pay damages implies that he could write letters to the Governor of Wisconsin and

999 other public officials, demand that every one of those 1,000 officials drop everything he or

she is doing in order to investigate a single prisoner’s claims, and then collect damages from all

1,000 recipients if the letter-writing campaign does not lead to better medical care. That can’t be




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 7 of 11 Document 7
right.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). “Bureaucracies divide tasks; no

prisoner is entitled to insist that one employee do another’s job.” Id. “The division of labor is

important not only to bureaucratic organization but also to efficient performance of tasks; people

who stay within their roles can get more work done, more effectively, and cannot be hit with

damages under § 1983 for not being ombudsmen.” Id. Steinke readily acknowledges that an NP

was the appropriate medical professional to order the medical accommodations he wanted yet he

faults various lower-level nurses and correctional officers for failing to order them. These

individuals are not responsible for an NP’s decision to deny the medical accommodations he

wanted.

          Moreover, Steinke’s allegations show that all of the nurses that did examine him (Aguilera,

Schlosser, Tyce, and John/Jane Doe nurses) ordered (at least) ibuprofen and requested for an NP

to examine him regarding the accommodations he wanted. Nothing alleged in the complaint

suggests that they ignored him, acted unreasonably, or refused to treat him. Further, correctional

officers and members of the “psych” team (Sgt. Reinersman, John Doe COs, CO Barvuso, CO

Christenson, CO Quintana, CO Bedford, CO Smith, CO Dean, CO Wilks, CO Engrish, CO Brown,

CO Grimms, “John Doe Psychs,” Lt. Gray, CO Schultz, Sgt. Carvello, and CO Hicks) are entitled

to defer to HSU staff to resolve medical care issues. See Miranda, 900 F.3d at 344 (holding that

jail staff are entitled to rely on the judgment of medical providers regarding medical issues).

Nothing alleged in the complaint suggests that these correctional officers and members of the

“psych” team acted unreasonably either. They directed him to HSU, which is an appropriate

response. The Court notes that Steinke identifies two different medical issues from the detention

center, (1) failure to treat pain from a work-related injury; and (2) failure to treat his purported

seizures, and these claims belong in different lawsuits as they involved different underlying facts.




           Case 2:21-cv-00696-BHL Filed 07/27/21 Page 8 of 11 Document 7
Thus, the claims against the correctional officers regarding his purported seizures fail for that

reason as well. Finally, Steinke does not allege any facts at all against Neave, Beth, or “John Doe

Head of KCDC and KCJ.” Thus, the Court will dismiss the remaining defendants from the case.

                            MOTION TO OBTAIN AND SECURE VIDEO EVIDENCE

        Steinke asks the Court to “obtain” body-camera footage from the correctional officers at

the detention center. Dkt. No. 5. But it is not the Court’s responsibility to obtain evidence on

behalf of a party. Steinke must do that himself by contacting the appropriate official at the

detention center and asking that official to store video footage for pending litigation.

                                           CONCLUSION

        The Court finds that the plaintiff may proceed with a claim against Tammy Witt regarding

her alleged denial of medical care for his work-related injury at the Kenosha County Jail between

April 16, 2021 and April 24, 2021; and a claim against Dr. Salam Syed regarding his alleged denial

of medical care for his work-related injury at the Kenosha County Detention Center between April

24, 2021 and June 17, 2021.

        IT IS THEREFORE ORDERED that plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Dkt. No. 2) is GRANTED. Steinke shall pay the remainder of the

civil case filing fee as he is able.

        IT IS FURTHER ORDERD that Amber Aguilera, Sgt. Reinersman, Yvonne Schlosser,

Mage Neave, Cathryn Tyce, “John and Jane Doe Nurses,” “John Doe COs,” “John Doe Head of

KCDC and KCJ,” David Beth, CO Barvuso, CO Christenson, CO Quintana, CO Bedford, CO

Smith, CO Dean, CO Wilks, CO Engrish, CO Brown, CO Grimms, “John Doe Psychs,” Lt. Gary,

CO Schultz, Sgt. Carvello, and CO Hicks are DISMISSED from this case.




          Case 2:21-cv-00696-BHL Filed 07/27/21 Page 9 of 11 Document 7
        IT IS FURTHER ORDERED that the plaintiff’s motion to secure and obtain video

evidence (Dkt. No. 5) is DENIED.

        IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon Tammy Witt and Dr. Salam Syed pursuant to Federal Rule of Civil

Procedure 4. The plaintiff is advised that Congress requires the U.S. Marshals Service to charge

for making or attempting such service. 28 U.S.C. §1921(a). The current fee for waiver-of-service

packages is $8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2)–

(3). Although Congress requires the Court to order service by the U.S. Marshals Service precisely

because in forma pauperis plaintiffs are indigent, it has not made any provision for these fees to

be waived either by the Court or by the U.S. Marshals Service. The Court is not involved in the

collection of the fee.

        IT IS FURTHER ORDERED that Witt and Dr. Syed shall file a responsive pleading to

the complaint.

        IT IS FURTHER ORDERED that copies of the complaint and this order be sent to the

administrator of the Kenosha County Jail, as well as to the Kenosha County Sheriff, and the

Kenosha County Corporation Counsel.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,




         Case 2:21-cv-00696-BHL Filed 07/27/21 Page 10 of 11 Document 7
and Oshkosh Correctional Institution. All other plaintiffs must submit the original document for

each filing to the Court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 27th day of July, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:21-cv-00696-BHL Filed 07/27/21 Page 11 of 11 Document 7
